DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00251-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§APPEAL FROM THE 321ST

IN THE INTEREST OF 
L.S.B. AND K.H.,                                               §     JUDICIAL DISTRICT COURT OF
CHILDREN

§SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Also included in the motion to dismiss is counsel’s
motion to withdraw and a motion for cancellation of oral argument.  Because Appellant met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), all motions are granted, and the
appeal is dismissed. 
Opinion delivered December 7, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.









(PUBLISH)